PUBLISH

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT          FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                   12/10/99
                                  No. 99-10862
                                                                THOMAS K. KAHN
                           ________________________                 CLERK
                        D. C. Docket No. 98-282-3-CV-RH

JERRY J. KILPATRICK,
                                                     Petitioner-Appellee,

                                        versus

SAMUEL H. HOUSTON,
                                                     Respondent-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                               (December 10, 1999)

Before BLACK, Circuit Judge, GODBOLD and FAY, Senior Circuit Judges.

PER CURIAM:

      The judgment of the district court is affirmed for the reasons stated in its Order

Granting Writ of Habeas Corpus, which is published at 36 F. Supp. 2d 1328 (N.D. Fla.

1999).

      AFFIRMED.